Case 1:18-cv-08865-AJN Document 25 Filed 03/07/19 Page 1 of 5
              Case 1:18-cv-08865-AJN Document 25 Filed 03/07/19 Page 2 of 5



                            AFFIDAVIT OF JOHN C. HUESTON

         I, John C. Hueston, respectfully declare as follows:

         1.       I am an attorney at the law firm of Hueston Hennigan LLP, counsel of
record for Defendant Elon Musk in the case cited above. My office address is Hueston
Hennigan LLP, 620 Newport Center Drive, Suite 1300, Newport Beach, California
92660. My telephone number is (949) 229-8640, and my email is jhueston@hueston.com.

         2.       I am licensed to practice law in the State of California and my bar
registration number is 164921. I am a member in good standing of the State Bar of
California. I have personal knowledge of the facts set forth in this Affidavit, and if called
as a witness, could and would testify competently to such facts under oath.

         3.       Petitioner has been retained to represent Defendant Elon Musk to provide
legal representation in connection with the above-entitled case now pending before this
Court.

         4.       As noted above, Petitioner is licensed to practice in the State of California,
and the date of his admission to the State of California bar is June 15, 1993. Petitioner is
also admitted to practice in the U.S. District Court for the California-Central District, the
U.S. District Court for the California-Northern District, the U.S. District Court for the
California-Southern District, the Second Circuit Court of Appeals, the Fifth Circuit Court
of Appeals, the Ninth Circuit Court of Appeals, the Tenth Circuit Court of Appeals, the
Eleventh Circuit Court of Appeals, U.S. Bankruptcy Court for the Central District of
California, and the U.S. Supreme Court.

         5.       Petitioner has been and presently is a member in good standing of the bar
and in all other jurisdictions in which Petitioner is licensed to practice law. Attached as




                                                 2
            Case 1:18-cv-08865-AJN Document 25 Filed 03/07/19 Page 3 of 5




Exhibit A is a Certificate of Standing from The State Bar of California certifying
Petitioner’s membership is in good standing.

       6.       There have been no disciplinary proceedings instituted against Petitioner,
nor any suspension of any license, certificate or privilege to appear before any judicial,
regulatory or administrative body, or any resignation or termination in order to avoid
disciplinary or disbarment proceedings.

       7.       Petitioner will comply with the provisions of the Judicial Code (Title 28,
U.S.C.) of the United States District Courts, the New York State Rules of Professional
Conduct and the Local Rules of the United States District Courts for the Southern and
Easter Districts of New York, and will consent to the jurisdiction of the Navajo Nation
Courts and the NNBA Disciplinary Committee with respect to acts and omissions
occurring during the pro hac vice attorney’s admission under this section.

       8.       Petitioner respectfully prays that Petitioner be admitted to practice before
this Court for the purposes of this case only.

       I declare under penalty of perjury under the laws of the State of California and the
United States that the foregoing is true and correct.

       Executed on this 6th day of March, 2019, at Newport Beach, California.



                                            John C. Hueston




                                                 3
    Case 1:18-cv-08865-AJN Document 25 Filed 03/07/19 Page 4 of 5




 
 
 
                    EXHIBIT A 
Case 1:18-cv-08865-AJN Document 25 Filed 03/07/19 Page 5 of 5
          Case 1:18-cv-08865-AJN Document 25-1 Filed 03/07/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                             Plaintiff,
                                                     No. 1:18-cv-8865-AJN-GWG
         v.
                                                     ORDER FOR ADMISSION
ELON MUSK,                                           PRO HAC VICE

                             Defendant.


         The motion of JOHN CHARLES HUESTON, for admission to practice Pro Hac

Vice in the above-captioned action is granted.

         Applicant has declared that he is a member in good standing of the bar of the State

of California; and that his contact information is as follows:

         John C. Hueston
         Hueston Hennigan LLP
         620 Newport Center Drive, Suite 1300
         Newport Beach, CA 92660
         jhueston@hueston.com | Tel: (949) 226-6740

         Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for Defendant Elon Musk in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice

in the above-captioned case in the United States District Court for the Southern District

of New York. All attorneys appearing before this Court are subject to the Local Rules of

this Court, including the Rules governing discipline of attorneys.


Dated:
                                           United States District / Magistrate Judge
